Case 1:20-cv-00096-MMB Document 42       Filed 08/13/21   Page 1 of 30




                        Slip Op. 21-

                 UNITED STATES
          COURT OF INTERNATIONAL TRADE

                     Court No. 20-00096

                   LG CHEM, LTD., et ano.,
                           Plaintiffs,
                               v.
                      UNITED STATES,
                          Defendant,
                              and
                 COALITION FOR ACETONE
                      FAIR TRADE,
                     Defendant-Intervenor.

                Before: M. Miller Baker, Judge

                          OPINION

     [The court denies Plaintiffs’ motion for judgment on
     the agency record and grants judgment for Defendant
     and Defendant-Intervenor.]

                                    Dated: August 13, 2021

     Daniel L. Porter and James P. Durling, Curtis, Mallet-
     Prevost, Colt & Mosle LLP of Washington, DC, argued
     for Plaintiffs. With them on the reply brief was James
     C. Beaty.
Case 1:20-cv-00096-MMB Document 42      Filed 08/13/21    Page 2 of 30




     Ct. No. 20-00096                                    Page 2

     Kyle S. Beckrich, Trial Attorney, Commercial Litiga-
     tion Branch, Civil Division, U.S. Department of Jus-
     tice of Washington, DC, argued for Defendant. With
     him on the brief were Brian M. Boynton, Acting Assis-
     tant Attorney General; Jeanne E. Davidson, Director;
     and Tara K. Hogan, Assistant Director. Of counsel on
     the brief was Hendricks Valenzuela, Office of the Chief
     Counsel for Trade Enforcement & Compliance, U.S.
     Department of Commerce of Washington, DC.

     Daniel L. Schneiderman, King & Spalding, LLP, of
     Washington, DC, argued for Defendant-Intervenor.
     With him on the brief was Stephen J. Orava.

         Baker, Judge: In this case, a Korean acetone pro-
     ducer challenges its antidumping duties, arguing that
     the Department of Commerce improperly calculated
     its cost of production and impermissibly rejected cer-
     tain factual submissions. The court concludes that the
     producer’s challenge to Commerce’s cost calculation
     fails, and that any error in rejecting the producer’s fac-
     tual submissions was harmless. The court therefore
     sustains the Department’s decision imposing anti-
     dumping duties.

                    Statutory Background

         The Tariff Act of 1930, as amended, provides a
     mechanism to combat dumping, that is, the sale of im-
     ported merchandise in the United States at “less than
     its fair value.” 19 U.S.C. § 1673(1). Under the statute,
     domestic producers and other affected entities can pe-
     tition Commerce and the International Trade Com-
     mission to investigate alleged dumping and its effects
Case 1:20-cv-00096-MMB Document 42      Filed 08/13/21    Page 3 of 30




     Ct. No. 20-00096                                    Page 3

     on U.S. industry. If Commerce determines that dump-
     ing is occurring, and the ITC determines that such
     dumping is injuring domestic industry, the former can
     impose antidumping duties.

        To determine whether dumping is occurring, the
     statute requires Commerce to make “a fair compari-
     son” between the price charged by the foreign pro-
     ducer-exporter to U.S. customers “and normal value.”
     19 U.S.C. § 1677b(a). “Normal value” is generally “the
     price a producer charges in its home market.” U.S.
     Steel Corp. v. United States, 621 F.3d 1351, 1353 (Fed.
     Cir. 2010); see also 19 U.S.C. § 1677b(a)(1)(B)(i) (defin-
     ing normal value by reference to home market sales
     “in the ordinary course of trade”). Commerce calcu-
     lates an antidumping margin based on the difference
     between the U.S. customer price and the normal value.
     Uttam Galva Steels Ltd. v. United States, 997 F.3d
     1192, 1194 (Fed. Cir. 2021).

        In determining “normal value” based on the home
     market sales price, Commerce may disregard sales
     made for “less than the cost of production.” 19 U.S.C.
     § 1677b(b)(1). The statute defines the cost of produc-
     tion as “the sum of” three distinct categories of costs,
     id. § 1677b(b)(3), two of which (as relevant here) are
     “the cost of materials and of fabrication or other pro-
     cessing of any kind,” id. § 1677b(b)(3)(A), and overhead
     costs described as “selling, general, and administra-
     tive expenses,” id. § 1677b(b)(3)(B).

        If, after disregarding home country sales made at
     less than the cost of production, “no sales made in the
     ordinary course of trade remain,” id. § 1677b(b)(1),
Case 1:20-cv-00096-MMB Document 42     Filed 08/13/21    Page 4 of 30




     Ct. No. 20-00096                                   Page 4

     then Commerce must base “normal value . . . on the
     constructed value of the merchandise,” id. The statute
     also allows Commerce to base normal value on “con-
     structed value” if for any reason the Department can-
     not determine the normal value of the imported goods
     using the sales price in the home country pursuant to
     § 1677b(a)(1)(B)(i). See id. § 1677b(a)(4).

        Constructed value, defined in 19 U.S.C. § 1677b(e),
     and the cost of production, defined in § 1677b(b)(3),
     “are closely related.” Saha Thai Steel Pipe (Pub.) Co.
     v. United States, 635 F.3d 1335, 1338 (Fed. Cir. 2011).
     Constructed value under § 1677b(e) “generally in-
     cludes the same or similar elements as [cost of produc-
     tion defined in § 1677b(b)(3)], but with the additional
     component of profit.” Id. (citing § 1677b(e)); see also
     Uttam Galva, 997 F.3d at 1194 (“Constructed value is
     essentially the cost of production plus profit.” (citing
     § 1677b(e))).

        Whether Commerce calculates the cost of produc-
     tion pursuant to § 1677b(b)(3) for determining normal
     value, or instead pursuant to § 1677b(e) for determin-
     ing constructed value, “[f]or purposes of” both provi-
     sions

        [c]osts shall normally be calculated based on the
        records of the exporter or producer of the mer-
        chandise, if such records are kept in accordance
        with the generally accepted accounting princi-
        ples of the exporting country (or the producing
        country, where appropriate) and reasonably re-
        flect the costs associated with the production
        and sale of the merchandise.
Case 1:20-cv-00096-MMB Document 42        Filed 08/13/21    Page 5 of 30




     Ct. No. 20-00096                                      Page 5

     Id. § 1677b(f)(1)(A).

            Factual and Procedural Background

        In 2019, the Coalition for Acetone Fair Trade—a
     group of several domestic acetone producers—peti-
     tioned Commerce asserting that producers in Korea
     and several other countries were dumping acetone in
     the U.S. market. Appx1000. In response, Commerce
     commenced several antidumping investigations cover-
     ing calendar year 2018. Acetone from Belgium, the Re-
     public of Korea, the Kingdom of Saudi Arabia, Singa-
     pore, the Republic of South Africa, and Spain: Initia-
     tion of Less-Than-Fair-Value Investigations, 84 Fed.
     Reg. 9755, 9756 (Dep’t Commerce Mar. 18, 2019).

         As relevant here, Commerce selected two Korean
     producers, LG Chem, Ltd., 1 and Kumho P&B Chemi-
     cals, Inc., as mandatory respondents. Appx1569;
     Appx1461. 2 Commerce then issued questionnaires to
     both companies requesting information on various top-
     ics, including—in accordance with the statutory re-
     quirement that “[c]osts shall normally be calculated
     based on the records of the exporter or producer,”
     19 U.S.C. § 1677b(f)(1)(A)—information on how they


     1 The investigation of LG Chem also included one of its cor-
     porate affiliates, LG Chem America, Inc., co-plaintiff in
     this action. For convenience, the court refers to them col-
     lectively as LG Chem.
     2 For an explanation of the role mandatory respondents
     play in antidumping investigations, see New Am. Keg v.
     United States, Ct. No. 20-00008, Slip Op. 21-30, at 5–6,
     2021 WL 1206153, at *2 (CIT Mar. 23, 2021).
Case 1:20-cv-00096-MMB Document 42     Filed 08/13/21    Page 6 of 30




     Ct. No. 20-00096                                   Page 6

     calculate their “cost[s] of materials and of fabrication
     or other processing of any kind,” id. § 1677b(b)(3)(A).

        LG Chem’s and Kumho’s questionnaire responses
     revealed that they calculate their costs of materials
     and processing using two different methodologies.
     ECF 36, at 8–9. To understand them, it is helpful to
     understand how both companies produce acetone us-
     ing the “cumene process.” Appx1576.

        The cumene process requires two inputs, benzene
     and propylene. Appx1576. These inputs react to form
     a new molecule, cumene. Id. The cumene molecule has
     a part corresponding to each input: a benzene part and
     a propylene part. Id. The cumene molecule breaks
     down to create two outputs, phenol and acetone. Id.
     The benzene part of the cumene molecule becomes
     phenol, and the propylene part of the cumene molecule
     becomes acetone. Id. In sum, the benzene input be-
     comes the phenol output, and the propylene input be-
     comes the acetone output. The following diagram de-
     scribes this process visually in material part:
Case 1:20-cv-00096-MMB Document 42         Filed 08/13/21    Page 7 of 30




     Ct. No. 20-00096                                       Page 7

     Appx1576 (describing chemical process); ECF 36, at 8
     (containing diagram).

        Kumho allocates its cost of materials and pro-
     cessing based on what the parties call a “direct-assign-
     ment methodology,” which essentially states that the
     cost of acetone equals the cost of the input, propylene,
     contained within the acetone. Appx1576.

        By contrast, LG Chem allocates its cost of materials
     and processing based on what the parties call a “value-
     based” methodology, which allocates the joint costs for
     the benzene and propylene inputs between acetone
     and phenol based on the “net realizable value” of the
     acetone and phenol outputs. Id. That is, LG Chem first
     determines the relative value of the acetone and phe-
     nol outputs, and then applies the ratio of those respec-
     tive values to allocate the joint input costs of propylene
     and benzene between the acetone and phenol outputs.3
     To calculate the net realizable value of acetone and
     phenol, LG Chem’s methodology relies on the prices of
     acetone and phenol in China. Appx1467; Appx1576.

        After receiving this (and other) information, the De-
     partment preliminarily determined that acetone


     3 To illustrate, assume that LG Chem’s cumene process
     yields 100 kilograms of acetone priced at $5.00 per kilo-
     gram (totaling $500.00 in value) and 30 kilograms of phe-
     nol priced at $10.00 per kilogram (totaling $300.00 in
     value). The “net realizable value” of the coproducts pro-
     duced by the cumene process is $800.00. In this hypothet-
     ical, five-eighths of the joint production costs of the cumene
     process would be assigned to acetone, and three-eighths
     would be assigned to phenol.
Case 1:20-cv-00096-MMB Document 42          Filed 08/13/21    Page 8 of 30




     Ct. No. 20-00096                                        Page 8

     imported from Korea was being dumped in the United
     States at less than fair value and assigned LG Chem,
     the plaintiff in this case, a 7.67 percent estimated
     weight-averaged dumping margin. Acetone from the
     Republic of Korea: Preliminary Affirmative Determi-
     nation of Sales at Less Than Fair Value, Postponement
     of Final Determination, and Extension of Provisional
     Measures, 84 Fed. Reg. 50,005, 50,005–06 (Dep’t Com-
     merce Sept. 24, 2019); Appx1452. In contrast, the De-
     partment assigned a much steeper 47.70 percent
     dumping margin to Kumho. 84 Fed. Reg. at 50,006;
     Appx1452.

        In assigning LG Chem’s preliminary dumping mar-
     gin, Commerce concluded that certain aspects of the
     company’s cost of production of acetone were “not ap-
     propriately quantified or valued.” Appx1467.4 As

     4  Commerce’s preliminary determination memorandum
     stated that the Department calculated the cost of produc-
     tion pursuant to § 1677b(b)(3), Appx1464, and (incongru-
     ously) that it calculated normal value based on constructed
     value (where the cost of production is calculated pursuant
     to § 1677b(e)), id. In any event, the cost of production pro-
     visions under § 1677b(b)(3) and § 1677b(e) are materially
     identical except for the latter’s inclusion of profits, and both
     (as discussed in detail below) are subject to
     § 1677b(f)(1)(A). Cf. Dillinger France S.A. v. United States,
     981 F.3d 1318, 1321 n.1 (Fed. Cir. 2020) (observing that it
     was unclear in Commerce’s final decision whether the De-
     partment’s “calculation of normal value involved determin-
     ing constructed value (determining the sum of ‘the cost of
     materials and fabrication or other processing of any kind
     employed in producing the merchandise’ and other factors
     under 19 U.S.C. § 1677b(e)), or involved determining cost
     of production so as to exclude home market sales made
Case 1:20-cv-00096-MMB Document 42     Filed 08/13/21    Page 9 of 30




     Ct. No. 20-00096                                   Page 9

     relevant here, the Department identified two specific
     problems.

        First, LG Chem’s value-based methodology relied
     on Chinese non-market economy prices to determine
     the net realizable value of the acetone and phenol out-
     puts.    Appx1467–1468.       Commerce      accordingly
     swapped out the Chinese pricing data for Southeast
     Asian pricing data from market economies, id., while
     otherwise retaining the company’s value-based meth-
     odology.

        Second, LG Chem improperly excluded certain com-
     pany-wide overhead costs from its calculation of “gen-
     eral and administrative expenses,” 19 U.S.C.
     § 1677b(b)(3)(B). Appx1468. Commerce therefore in-
     cluded those expenses in its cost calculations. Id.

        After issuing its preliminary determination, Com-
     merce received full briefing from the parties and held
     a public hearing. Thereafter, the Department issued a
     final decision reaffirming its preliminary determina-
     tion that Korean producers were dumping acetone in
     the United States. In so doing, however, Commerce as-
     signed LG Chem a substantially higher 25.05 percent
     estimated weight-averaged dumping margin. Acetone
     from Belgium, the Republic of South Africa, and the
     Republic of Korea: Antidumping Duty Orders, 85 Fed.
     Reg. 17,866, 17,866 (Dep’t Commerce Mar. 31, 2020);
     Appx1661; see also Issues and Decision Memorandum
     for the Final Affirmative Determination in the Less-


     below cost of production under § 1677b(b)(3),” but that
     § 1677b(f) applies “[i]n either event”).
Case 1:20-cv-00096-MMB Document 42     Filed 08/13/21    Page 10 of 30




     Ct. No. 20-00096                                   Page 10

     Than-Fair-Value Investigation of Acetone from the Re-
     public of Korea (Feb. 6, 2020), Appx1568–1585.

         As relevant here, Commerce explained that in ac-
     cordance with 19 U.S.C. § 1677b(f)(1)(A), it “normally
     relies on data from a respondent’s . . . books and rec-
     ords” to calculate costs, and in its preliminary deter-
     mination it had found that “LG Chem’s reported costs
     did not reasonably reflect the cost associated with the
     production and sales of acetone because [among other
     reasons] the joint cost allocation factors were based on
     non-market economy prices.” Appx1576. Based on that
     finding, the Department’s preliminary determination
     had adjusted LG Chem’s joint costs for acetone and
     phenol based on Southeast Asian market index prices
     in lieu of the Chinese price index used by the company.
     Appx1576–1577.

         Commerce then noted that although its prelimi-
     nary determination had accepted LG Chem’s value-
     based methodology (as adjusted using Southeast Asian
     rather than Chinese prices), for the final determina-
     tion the Department had “reevaluated whether it is
     appropriate” to use that methodology to determine the
     company’s acetone production costs “considering spe-
     cific facts surrounding this investigation.” Appx1577.

         Commerce explained that a value-based methodol-
     ogy such as LG Chem’s “can be problematic in an an-
     tidumping context.” Id. First, there is the problem of
     “circularity,” meaning that “prices are used to deter-
     mine the product-specific costs which in turn are ei-
     ther compared to those same prices or are used to con-
     struct prices (i.e., through the sales-below-cost test
Case 1:20-cv-00096-MMB Document 42    Filed 08/13/21    Page 11 of 30




     Ct. No. 20-00096                                  Page 11

     and constructed value).” Id. Second, “market factors
     may also create problems with using prices as a basis
     of allocation,” including “volatile market prices” and
     “temporary surges in supply and demand.” Id. Finally,
     “the statute directs Commerce to determine the actual
     cost to produce the merchandise under consideration
     and establishes that cost as a floor for the comparison
     prices.” Id.

         Commerce also observed that although it previ-
     ously accepted the value-based methodology in certain
     cases involving the joint production of coproducts, in
     view of these problems it did so “as a last resort be-
     cause using an alternative methodology such as a vol-
     ume-based or a direct assignment allocations [sic]
     were [sic] either not possible or would lead to an un-
     reasonable result.” Id. None of those cases involved
     fact patterns such as this case’s, “where the inputs
     consumed in the joint production process can be clearly
     traceable to specific-output coproducts.” Id. The De-
     partment explained how “acetone and phenol are pro-
     duced from the same joint production process where
     . . . the benzene portion of the cumene molecule be-
     comes phenol and the propylene portion of the cumene
     molecule becomes acetone through the purification
     process.” Appx1578.

        Commerce concluded that it was still “distortive
     and unreasonable to rely on the value-based allocation
     methodology used in LG Chem’s normal books and rec-
     ords,” even as adjusted by the preliminary determina-
     tion’s use of Southeast Asian rather than Chinese
     prices, for three reasons. Id.
Case 1:20-cv-00096-MMB Document 42      Filed 08/13/21    Page 12 of 30




     Ct. No. 20-00096                                    Page 12

        First, LG Chem’s use of a third-party price index to
     determine the value of its acetone and phenol coprod-
     ucts created the problem of “circularity” described
     above. Id. Second, because of price volatility in the
     Southeast Asian prices used by Commerce in its pre-
     liminary determination to adjust the company’s costs,
     “the potential problems inherent in the value-based al-
     location methodology still [were] not eliminated.” Id.
     Finally, in view of these circularity and price volatility
     problems, it was “distortive and unreasonable to rely
     on the value-based allocation methodology used in LG
     Chem’s normal books and records, particularly when
     the production process in this case allow[ed] for an ac-
     curate tracing of input raw materials to the output fin-
     ished products (i.e., [Kumho’s] direct assignment
     methodology).” Id.

        Because of these problems, Commerce applied
     Kumho’s direct-assignment methodology, which used
     “a formula that incorporates the cost of the propylene
     input (i.e., the component of cumene that eventually
     becomes acetone) . . . . Under this approach, propylene
     costs are assigned to acetone, whereas benzene costs
     are assigned to phenol.” Id. (footnote reference omit-
     ted). The Department stated that it found this “for-
     mula reasonable because it recognizes the actual
     chemical reactions associated with acetone produc-
     tion, the relative quantity and value of propylene con-
     tained in acetone, and the relative production quantity
     of acetone during” the relevant period. Id.

         Finally, Commerce stated that it would adhere to
     its previous conclusion (in the preliminary determina-
     tion) that LG Chem’s calculation of its acetone
Case 1:20-cv-00096-MMB Document 42      Filed 08/13/21    Page 13 of 30




     Ct. No. 20-00096                                    Page 13

     production costs had improperly excluded various
     company-wide general and administrative costs, and
     the Department therefore included those costs in cal-
     culating LG Chem’s dumping margin. Appx1584–
     1585.

        LG Chem thereafter brought this action under
     19 U.S.C. § 1516a to contest Commerce’s final deci-
     sion. See ECF 10 (complaint). LG Chem now moves for
     judgment on the agency record. ECF 38; see also
     USCIT R. 56.2. The government and the Coalition op-
     pose. ECF 37 (government); ECF 36 (Coalition). The
     court thereafter heard oral argument. ECF 41.

           Jurisdiction and Standard of Review

        The court has subject-matter jurisdiction pursuant
     to 28 U.S.C. § 1581(c).

        In actions such as this brought under 19 U.S.C.
     § 1516a(a)(2)(A)(i)(II), “[t]he court shall hold unlawful
     any determination, finding, or conclusion found . . . to
     be unsupported by substantial evidence on the record,
     or otherwise not in accordance with law . . . .” 19 U.S.C.
     § 1516a(b)(1)(B)(i).

        As to evidentiary issues, the question is not
     whether the court would have reached the same deci-
     sion on the same record—rather, it is whether the ad-
     ministrative record as a whole permits Commerce’s
     conclusion, even if the court might have weighed the
     evidence differently:

        Substantial evidence has been defined as more
        than a mere scintilla, as such relevant evidence
Case 1:20-cv-00096-MMB Document 42      Filed 08/13/21    Page 14 of 30




     Ct. No. 20-00096                                    Page 14

         as a reasonable mind might accept as adequate
         to support a conclusion. To determine if substan-
         tial evidence exists, we review the record as a
         whole, including evidence that supports as well
         as evidence that fairly detracts from the sub-
         stantiality of the evidence.

     Nippon Steel Corp. v. United States, 337 F.3d 1373,
     1379 (Fed. Cir. 2003) (cleaned up).

                           Discussion

                                 I.

        The principal issue raised in LG Chem’s motion is
     Commerce’s adjustment of the company’s costs using
     Kumho’s direct-assignment methodology. ECF 38,
     at 22. LG Chem first argues that 19 U.S.C.
     § 1677b(f)(1)(A) creates a presumption in favor of us-
     ing a respondent’s records to calculate the cost of pro-
     duction, and that Commerce can depart from those
     records only if they are not kept in accordance with the
     exporting country’s generally accepted accounting
     principles, or if they do not reasonably reflect a re-
     spondent’s cost of production. ECF 38, at 22–28.

        As the first of the two statutory requirements is not
     at issue here,5 LG Chem challenges Commerce’s con-
     clusion that the company’s value-based methodology—
     as adjusted by the preliminary determination’s substi-
     tution of Southeast Asian prices for Chinese prices—

     5 It is undisputed that LG Chem’s value-based cost alloca-
     tion methodology is consistent with generally accepted ac-
     counting principles in Korea.
Case 1:20-cv-00096-MMB Document 42      Filed 08/13/21    Page 15 of 30




     Ct. No. 20-00096                                    Page 15

     still did not reasonably reflect the cost of production.
     Id. at 28–48. LG Chem argues that Commerce’s con-
     clusion is not supported by substantial evidence, and
     as a result, the Department’s further adjustment of its
     costs in the final decision by using Kumho’s direct-as-
     signment methodology is unlawful. Id.

                                A.

         As a threshold matter, the Coalition disputes how
     LG Chem has framed the issue. The Coalition observes
     that the company “[does] not contend that Commerce
     erred in rejecting LG Chem’s use of [Chinese] prices
     and in reallocating costs” using Southeast Asian
     prices. ECF 36, at 10. “To the contrary, [LG Chem] ar-
     gue[s] that this adjustment (made in the preliminary
     determination) already remedied any significant dis-
     tortions in reported costs, thereby obviating the need
     to jettison a sales value-based allocation in favor of di-
     rect assignment.” Id. at 10 (citing ECF 38, at 41).

        As a result, the Coalition argues, there is no dispute
     that Commerce permissibly departed from LG Chem’s
     records in calculating the cost of production. Id. at 11.
     Thus, according to the Coalition, the issue here is not
     whether Commerce’s departure from the company’s
     records was warranted—the issue is Commerce’s
     choice between two different departures: (1) the pre-
     liminary determination’s substitution of Southeast
     Asian prices for Chinese prices, and (2) the final deci-
     sion’s substitution of the Kumho direct-assignment
     methodology for the value-based methodology. Id.
     at 11–12.
Case 1:20-cv-00096-MMB Document 42       Filed 08/13/21    Page 16 of 30




     Ct. No. 20-00096                                     Page 16

        This framing is significant, the Coalition argues,
     because where (as here) an adjustment is appropriate
     due to a respondent’s records not reasonably reflecting
     the cost of production, 19 U.S.C. § 1677b(f)(1)(A) im-
     poses no impediment to Commerce’s discretionary
     choice of the most reasonable adjustment. Id. at 12.
     Therefore, to justify its adjustment using the Kumho
     direct-assignment methodology, in the final decision
     “Commerce was obligated only to show that the origi-
     nally reported costs were distorted (a point that is un-
     contested), not that the costs as reallocated in the pre-
     liminary determination were still distorted notwith-
     standing the elimination of nonmarket pricing.” Id. 6

        On reply, LG Chem responds that Commerce’s cost
     adjustment in its preliminary determination (swap-
     ping out Chinese prices for Southeast Asian prices
     while retaining the company’s value-based methodol-
     ogy) and its later decision to abandon the company’s
     methodology altogether “were made pursuant to sepa-
     rate legal authority with different legal requirements.”
     ECF 39, at 12.

        Specifically, LG Chem observes that Commerce in-
     voked 19 U.S.C. § 1677b(b)(3) in adjusting costs in its
     preliminary determination. See ECF 39, at 12–13 (cit-
     ing Appx1464). The company then argues that unlike

     6 The government, for its part, does not challenge LG
     Chem’s framing of the issue; instead, the government ar-
     gues that substantial evidence supports Commerce’s con-
     clusion in the final decision that the company’s value-based
     methodology remained unreasonably distorted even after
     the replacement of nonmarket Chinese pricing with South-
     east Asian pricing. See ECF 37, at 26–33.
Case 1:20-cv-00096-MMB Document 42   Filed 08/13/21    Page 17 of 30




     Ct. No. 20-00096                                 Page 17

     § 1677b(f)(1)(A), § 1677b(b)(3) “does not address the
     reasonability of the method used by the respondent be-
     fore making an adjustment.” ECF 39, at 13. It further
     argues that Commerce’s preliminary determination
     accepted its value-based methodology as reasonable,
     and “only adjust[ed] the benchmark [the price index]
     that feeds into the methodology pursuant to 19 U.S.C.
     § 1677b(b)(3), a different section of the statute with
     different legal requirements.” Id. at 14.

        What LG Chem overlooks, however, is that
     § 1677b(f)(1)(A) reads onto § 1677b(b)(3). The former
     provides:

        (f) Special rules for calculation of cost of
        production and for calculation of con-
        structed value

           For purposes of subsections (b) and (e)—

              (1) Costs

                 (A) In general

        Costs shall normally be calculated based on the
        records of the exporter or producer of the mer-
        chandise, if such records are kept in accordance
        with the generally accepted accounting princi-
        ples of the exporting country (or the producing
        country, where appropriate) and reasonably re-
        flect the costs associated with the production
        and sale of the merchandise.

     19 U.S.C. § 1677b(f)(1)(A) (emphasis added).
Case 1:20-cv-00096-MMB Document 42       Filed 08/13/21    Page 18 of 30




     Ct. No. 20-00096                                     Page 18

        Thus, § 1677b(f)(1)(A) requires that Commerce un-
     dertake cost of production calculations under
     § 1677b(b)(3) and § 1677b(e)7 based on the respond-
     ent’s records, “if such records . . . reasonably reflect the
     costs associated with the production and sale of the
     merchandise.” Id. Consistent with this reading of the
     statute, Commerce’s final decision explained that its
     preliminary determination “found that LG Chem’s re-
     ported costs did not reasonably reflect the cost associ-
     ated with the production and sales of acetone because
     the joint cost allocation factors were based on non-
     market economy prices.” Appx1576 (emphasis added).
     Therefore, contrary to the company’s argument, Com-
     merce’s adjustment of its costs in the Department’s
     preliminary determination was very much an exercise
     of § 1677b(f)(1)(A) authority, because Commerce read
     § 1677b(b)(3) through the prism of § 1677b(f)(1)(A) as
     the statute requires.

        That said, there remains the question of the mean-
     ing of § 1677b(f)(1)(A). The statute directs Commerce
     to calculate costs under § 1677b(b)(3) and § 1677b(e)
     using a producer’s records, “if such records are kept in
     accordance with the generally accepted accounting
     principles . . . and reasonably reflect the costs associ-
     ated with the production and sale of the merchandise.”
     19 U.S.C. § 1677b(f)(1)(A) (emphasis added).

         The statute unambiguously imposes two binary
     yes/no conditions—either the respondent’s records
     (1) “are kept in accordance with the generally accepted
     accounting principles” and (2) “reasonably reflect the

     7   See above note 4.
Case 1:20-cv-00096-MMB Document 42      Filed 08/13/21    Page 19 of 30




     Ct. No. 20-00096                                    Page 19

     costs associated with the production and sale of the
     merchandise,” or they do not. Id.; see also Dillinger,
     981 F.3d at 1321–22 (“The dual nature of the test
     seems apparent from the face of the statute and is
     clear as well from our prior decisions and the legisla-
     tive history.”). Once Commerce concludes that a pro-
     ducer’s records do not satisfy one of these conditions—
     which the Department did in its preliminary determi-
     nation, a finding that is undisputed here—the statute
     relieves it of any further obligation to use those records
     in adjusting costs.

        One might argue that 19 U.S.C. § 1677b(f)(1)(A)
     should be read to permit Commerce to make cost of
     production adjustments only insofar as a respondent’s
     records do not satisfy the statute’s two conditions.
     Such an interpretation, however, is impermissible.

        The statute’s text does not qualify the two condi-
     tions with “insofar,” “to the extent,” or similar lan-
     guage that in effect would operate as a severability
     clause, requiring Commerce to apply whatever portion
     of a producer’s cost calculations that might be sal-
     vaged. Instead, the statute uses binary yes/no condi-
     tions, presumably as a matter of administrative con-
     venience. Diluting the force of those binary conditions
     with qualifiers violates the omitted-case canon, the
     principle that an “absent provision cannot be supplied
     by the courts.” Scalia & Garner, Reading Law: The In-
     terpretation of Legal Texts 94 (2012); cf. Comm’r v. As-
     phalt Prods. Co., 482 U.S. 117, 120 (1987) (tax statute
     that provided for 5 percent underpayment penalty “if
     any part of any underpayment” were due to negligence
Case 1:20-cv-00096-MMB Document 42     Filed 08/13/21    Page 20 of 30




     Ct. No. 20-00096                                   Page 20

     could not be read as limiting the penalty to the portion
     of the underpayment due to negligence).

         In § 1677b(f)(1)(A), Congress directed Commerce to
     “normally” use a respondent’s records in calculating
     costs if two conditions were satisfied. No conclusion
     can be drawn from the statute other than that if either
     of those conditions were unsatisfied, Congress desired
     Commerce to adjust the respondent’s costs as neces-
     sary (in the Department’s discretion) to ensure the
     most accurate dumping margin.

        At oral argument, LG Chem’s counsel stated that
     the company does not dispute the reasonableness of
     Commerce’s adjustment of its costs using Kumho’s di-
     rect-assignment methodology—that is, that Com-
     merce’s choice of the direct-assignment methodology is
     supported by substantial evidence. Instead, LG Chem
     contends that the statute precluded Commerce from
     making that choice unless the Department permissi-
     bly found that the company’s value-based methodol-
     ogy—as adjusted by Commerce using Southeast Asian
     market prices—was unreasonable. The company ar-
     gues that the Department’s finding to that effect was
     not supported by substantial evidence.

         But LG Chem does not challenge the Department’s
     conclusion that the company’s use of Chinese pricing
     rendered its value-based methodology unreasonable.
     Because that determination is uncontested, the stat-
     ute did not require Commerce to undertake a severa-
     bility analysis to determine whether the company’s
     methodology could be saved with use of another pric-
     ing index. Therefore, the court need not determine
Case 1:20-cv-00096-MMB Document 42      Filed 08/13/21    Page 21 of 30




     Ct. No. 20-00096                                    Page 21

     whether substantial evidence supported Commerce’s
     determination that LG Chem’s methodology, as ad-
     justed in the preliminary determination with South-
     east Asian prices, still did not reasonably reflect the
     company’s costs.

        Instead, the Department having made the unchal-
     lenged determination that LG Chem’s use of Chinese
     pricing rendered its methodology unreasonable, the
     statute allowed Commerce to adjust the company’s
     costs in whatever manner the Department thought ad-
     visable. Contrary to LG Chem’s argument, there was
     no statutory impediment to Commerce’s replacement
     of the company’s value-based methodology with
     Kumho’s direct-assignment methodology in the final
     decision.

                                B.

        Commerce, of course, decided this matter on a dif-
     ferent basis, i.e., that LG Chem’s value-based method-
     ology—as adjusted with Southeast Asian prices—still
     did not reasonably reflect the cost of production.
     Appx1577–1578. Nevertheless, the court can affirm on
     a ground not addressed by the Department where “the
     agency would have reached the same ultimate result
     under the court’s legal theory,” provided that “there is
     no room for the agency to exercise discretion in decid-
     ing the legal issue under review.” Grabis v. Off. of Pers.
     Mgmt., 424 F.3d 1265, 1270 (Fed. Cir. 2005) (cleaned
     up); see also McCarthy v. Merit Sys. Prot. Bd., 809 F.3d
     1365, 1373 (Fed. Cir. 2016); In re Comiskey, 554 F.3d
     967, 974–75 (Fed. Cir. 2009).
Case 1:20-cv-00096-MMB Document 42     Filed 08/13/21    Page 22 of 30




     Ct. No. 20-00096                                   Page 22

        In concluding that 19 U.S.C. § 1677b(f)(1)(A) per-
     mitted Commerce to adjust LG Chem’s costs using
     Kumho’s direct-assignment methodology based on the
     Department’s unchallenged finding that use of Chi-
     nese pricing rendered the value-based methodology
     distortive, the court does not tread upon Commerce’s
     authority to interpret the statute. Under the familiar
     “step one” of Chevron, U.S.A., Inc. v. Natural Re-
     sources Defense Council, Inc., 467 U.S. 837 (1984),
     there is no room for the agency to exercise discretion
     (and hence no deference) when “traditional tools of
     statutory construction” make it clear that Congress
     “has directly spoken to the precise question at issue.”
     Cathedral Candle Co. v. U.S. Int’l Trade Comm’n, 400
     F.3d 1352, 1362 (Fed. Cir. 2005).

        Here, employing traditional tools of statutory con-
     struction, the court concludes that § 1677b(f)(1)(A) un-
     ambiguously imposes two binary yes/no conditions.
     Once Commerce found in its preliminary determina-
     tion that LG Chem’s records did not satisfy either of
     these binary conditions, the statute relieved the De-
     partment of any further obligation to use those records
     in adjusting the company’s costs. No exercise of the
     Department’s interpretative authority was necessary
     here, as Congress has directly spoken to the precise
     question at issue.

                               C.

        LG Chem’s opening brief argues—in passing, and
     without citation to authority—that Commerce’s final
     decision needed to explain the Department’s change in
     approach from the preliminary determination. See
Case 1:20-cv-00096-MMB Document 42        Filed 08/13/21    Page 23 of 30




     Ct. No. 20-00096                                      Page 23

     ECF 38, at 41–42. LG Chem fleshes out this argument
     in its reply with citations to authority. See ECF 39,
     at 14.

         This argument is unavailing. To begin with, LG
     Chem waived it by only raising the argument in pass-
     ing in its opening brief. See I.D.I. Int’l Dev. & Inv.
     Corp. v United States, Ct. No. 20-00107, Slip Op.
     21-82, at 32, 2021 WL 3082807, at *11 (CIT July 6,
     2021) (“Passing references do not raise arguments.”)
     (citing ArcelorMittal France v. AK Steel Corp., 700
     F.3d 1314, 1325 n.6 (Fed. Cir. 2012)).

        In any event, any error by Commerce in failing to
     adequately explain its change of view amounted to
     harmless error because, as discussed above, it is un-
     disputed here that (1) LG Chem’s value-based meth-
     odology did not reasonably reflect its cost of production
     due to its use of Chinese prices and (2) the Depart-
     ment’s adjustment of LG Chem’s costs using Kumho’s
     direct-assignment methodology was supported by sub-
     stantial evidence. See Nat’l Ass’n of Home Builders v.
     Defs. of Wildlife, 551 U.S. 644, 659–60 (2007) (“In ad-
     ministrative law, as in federal civil and criminal liti-
     gation, there is a harmless error rule[.]”) (quoting PDK
     Labs. Inc. v. U.S. Drug Enf’t Admin., 362 F.3d 786, 799
     (D.C. Cir. 2004)). 8 Because the statute did not require

     8 Section 706 of the Administrative Procedure Act provides
     that when a court hears a challenge to an agency action,
     “due account shall be taken of the rule of prejudicial error.”
     5 U.S.C. § 706. Section 706 thus “requires application of a
     traditional harmless-error analysis and . . . the person
     seeking relief from the error has the burden of showing
Case 1:20-cv-00096-MMB Document 42       Filed 08/13/21    Page 24 of 30




     Ct. No. 20-00096                                     Page 24

     Commerce to determine that LG Chem’s methodology,
     as adjusted with Southeast Asian prices, was still un-
     reasonable, any deficiency in the Department’s expla-
     nation for its change of view was not prejudicial.

                                 II.

        The second issue raised in LG Chem’s motion is
     Commerce’s rejection—after its preliminary determi-
     nation—of certain factual information submitted by
     the company as untimely. See Appx1484 (Commerce’s
     explanation of its rejection). Commerce did not con-
     sider this information in rendering its final decision.

        LG Chem now contends that Commerce erred as a
     matter of law in rejecting its factual information as un-
     timely, ECF 38, at 13–15, or alternatively abused its
     discretion in so doing, id. at 15–22. The government
     contests both propositions on the merits. ECF 37,
     at 13–23. The Coalition, for its part, argues that the
     court should not consider this issue because the com-
     pany failed to raise it before Commerce’s final decision




     prejudice caused by the error.” Suntec Indus. Co. v. United
     States, 857 F.3d 1363, 1368 (Fed. Cir. 2017) (citing
     Shinseki v. Sanders, 556 U.S. 396, 406, 409 (2009)). In this
     case brought under 28 U.S.C. § 1581(c), review “is under
     28 U.S.C. § 2640(b), which does not expressly refer to sec-
     tion 706. Even so, section 706 review applies since no law
     provides otherwise.” SolarWorld Ams., Inc. v. United
     States, 962 F.3d 1351, 1359 n.2 (Fed. Cir. 2020) (citing
     Dickinson v. Zurko, 527 U.S. 150, 154 (1999)).
Case 1:20-cv-00096-MMB Document 42        Filed 08/13/21    Page 25 of 30




     Ct. No. 20-00096                                      Page 25

     and thereby failed to exhaust its administrative reme-
     dies. ECF 36, at 4–7. 9

        Curiously, the parties do not describe the actual
     substance of the factual information rejected by Com-
     merce, 10 but pulling the curtain back reveals that any
     error by the Department was harmless. Commerce re-
     quired LG Chem to withdraw factual information sup-
     porting the propositions that (1) LG Chem’s value-

     9 Congress has mandated that “the Court of International
     Trade shall, where appropriate, require the exhaustion of
     administrative remedies.” 28 U.S.C. § 2637(d). This provi-
     sion “indicates a congressional intent that, absent a strong
     contrary reason, the court should insist that parties ex-
     haust their remedies before the pertinent administrative
     agencies.” Boomerang Tube LLC v. United States, 856 F.3d
     908, 912 (Fed. Cir. 2017) (quoting Corus Staal BV v. United
     States, 502 F.3d 1370, 1379 (Fed. Cir. 2007)).
       “The [statutory] requirement that invocation of exhaus-
     tion be ‘appropriate,’ however, requires that it serve some
     practical purpose when applied.” Itochu Bldg. Prods. v.
     United States, 733 F.3d 1140, 1145 (Fed. Cir. 2013). Here,
     the government is conspicuously agnostic on the question
     of exhaustion—at argument, it confirmed that it takes no
     position. In the court’s view, the government’s agnosticism
     is tantamount to a concession “that additional filings with
     [Commerce] would [have been] ineffectual.” Id. at 1146. As
     it would have been futile for LG Chem to reargue its posi-
     tion, requiring exhaustion here is inappropriate because it
     would serve “no agency or judicial interest.” Id.
     10 LG Chem glosses over the substance of the rejected in-
     formation, characterizing it as “new factual information
     that directly rebutted the new factual allegations regard-
     ing the cost allocation that [the Coalition] made in its pre-
     preliminary comments,” ECF 38, at 9, while the govern-
     ment and the Coalition ignore it altogether.
Case 1:20-cv-00096-MMB Document 42    Filed 08/13/21    Page 26 of 30




     Ct. No. 20-00096                                  Page 26

     based methodology is consistent with generally ac-
     cepted accounting principles in Korea, Appx1444 (LG
     Chem submission), and (2) the Chinese acetone prices
     used in LG Chem’s methodology were not, in fact, vol-
     atile and distortive, as compared to prices in other
     markets. Appx1446–1447 (LG Chem submission);
     Appx1471–1473 (LG Chem defending its submission);
     Appx 1484 (Commerce directing LG Chem to with-
     draw identified portions of LG Chem’s submission).

        The first of these issues—that LG Chem’s value-
     based methodology is consistent with generally ac-
     cepted accounting principles in Korea—is not in dis-
     pute. Remanding for Commerce to consider this fac-
     tual information could make no difference to the out-
     come. Likewise, the second issue—the volatility of Chi-
     nese market prices—is no longer in dispute, as LG
     Chem does not challenge Commerce’s conclusion in its
     preliminary determination that Chinese market prices
     were distortive. Remanding for Commerce to consider
     this information would be pointless—even under LG
     Chem’s theory of the case, which focuses on the rea-
     sonableness of its value-based methodology as ad-
     justed with Southeast Asian prices. As a result, any
     error by the Department in rejecting LG Chem’s fac-
     tual information was harmless. See above note 8.

                              III.

        The final issue raised by LG Chem’s motion is Com-
     merce’s calculation of the company’s general and ad-
     ministrative expenses on a company-wide basis.
     Appx1584. LG Chem argues that because acetone ac-
     counted for a small fraction of its total sales of all
Case 1:20-cv-00096-MMB Document 42      Filed 08/13/21    Page 27 of 30




     Ct. No. 20-00096                                    Page 27

     products, one-half of one percent, Commerce should
     have calculated LG Chem’s general and administra-
     tive expenses on a more tailored “division-specific” ba-
     sis. ECF 38, at 49–51; ECF 39, at 25–27. Specifically,
     LG Chem argues that Commerce should have used the
     profit and loss statement for the company division that
     produced acetone—a division that accounted for about
     55 percent of total sales—“and excluded the very dif-
     ferent and unrelated expenses for the other LG Chem
     divisions that had nothing to do with manufacturing a
     basic chemical like acetone.” ECF 38, at 49.

        The government and the Coalition disagree, argu-
     ing that consistent with both the law and its practice,
     Commerce properly calculated LG Chem’s general and
     administrative expenses on a company-wide basis.
     ECF 37, at 33–36; ECF 36, at 21–22.

        The “cost of production” under 19 U.S.C.
     § 1677b(b)(3) includes “an amount for selling, general,
     and administrative expenses based on actual data per-
     taining to production and sales of the foreign like prod-
     uct by the exporter in question . . . .” Id.
     § 1677b(b)(3)(B).11 LG Chem argues that “the statute

     11 As explained above, the statute requires that Commerce
     base its cost of production calculations under
     § 1677b(b)(3)—including the calculation of “general and ad-
     ministrative expenses” under subparagraph (B)—on the
     exporter’s records if the two conditions of 19 U.S.C.
     § 1677b(f)(1)(A) are satisfied. Nevertheless, the parties
     have briefed the question of Commerce’s calculation of
     “general     and    administrative     expenses”     under
     § 1677b(b)(3)(B) without any discussion of how
     § 1677b(f)(1)(A) informs—or should have informed—that
Case 1:20-cv-00096-MMB Document 42      Filed 08/13/21    Page 28 of 30




     Ct. No. 20-00096                                    Page 28

     requires a focus on the ‘foreign like product’—the prod-
     uct being investigated—and not overall production op-
     erations,” and that by “ignoring the divisional break-
     down of [general and administrative] expenses, Com-
     merce wandered too far afield from the product under
     investigation.” ECF 38, at 50.

        The government argues, however, and on reply the
     company does not dispute, that Chevron deference ap-
     plies to the government’s interpretation of
     § 1677b(b)(3). See ECF 37, at 33. “Under that stand-
     ard, a court must defer to an agency’s construction of
     a statute governing agency conduct if the court finds
     that the statute in question is ambiguous and the
     agency’s interpretation is reasonable.” Cathedral Can-
     dle, 400 F.3d at 1361.

         Section 1677b(b)(3)(B) is ambiguous, in that it does
     not speak “to the precise question at issue,” id. at 1362,
     i.e., how general and administrative expenses” are to
     be allocated to a “foreign like product,” 19 U.S.C.
     § 1677b(b)(3)(B). As a result, the court must defer to
     Commerce’s interpretation if “the agency’s answer is
     based on a permissible construction of the statute.”
     Cathedral Candle, 400 F.3d at 1362 (quoting Chevron,
     467 U.S. at 843).

        Commerce’s reading is surely permissible, if not the
     better reading. The CIT has previously construed


     calculation. Accordingly, the court addresses Commerce’s
     treatment of general and administrative expenses as the
     parties have, in isolation and without regard to
     § 1677b(f)(1)(A).
Case 1:20-cv-00096-MMB Document 42     Filed 08/13/21    Page 29 of 30




     Ct. No. 20-00096                                   Page 29

     “general and administrative expenses” to “relate to the
     activities of the company as a whole rather than to
     [the] production process.” U.S. Steel Grp. a Unit of
     USX Corp. v. United States, 998 F. Supp. 1151, 1154
     (CIT 1998) (quoting Rautaruukki Oy v. United States,
     19 CIT 438, 444 (1995)). LG Chem’s statutory inter-
     pretation challenge therefore fails.

         That leaves the company’s substantial evidence
     challenge to Commerce’s allocation of general and ad-
     ministrative expenses on a company-wide rather than
     division-specific basis. Before the Department, LG
     Chem argued that (1) it is a large and diversified
     chemical manufacturer; (2) the general and adminis-
     trative expenses of manufacturing basic chemicals
     such as acetone are different from LG Chem’s other
     expenses; (3) most of the company’s general and ad-
     ministrative expenses are not allocated, but tracked
     separately by division; (4) the company uses this allo-
     cation system in the ordinary course of business; and
     (5) the divisional general expenses more closely resem-
     ble the general and administrative expenses of produc-
     ing acetone. ECF 38, at 51. And so, LG Chem asked
     that Commerce use its division-specific financial state-
     ment to calculate general and administrative ex-
     penses.

        Commerce, however, declined, explaining that gen-
     eral and administrative expenses “by their nature are
     indirect expenses incurred by the company as a whole,
     and are not directly related to a process or product.”
     Appx1585. Commerce accordingly included company-
     wide general and administrative expenses “as rec-
     orded on company-wide financial statements” in its
Case 1:20-cv-00096-MMB Document 42    Filed 08/13/21    Page 30 of 30




     Ct. No. 20-00096                                  Page 30

     calculation despite LG Chem’s effort to exclude them.
     Id.; cf. Appx1583 (summarizing LG Chem’s arguments
     for excluding the broader data).

        Here, Commerce weighed the evidence and chose to
     base its general and administrative calculations on LG
     Chem’s company-wide financial statements rather
     than its division-specific financial statements. In so
     doing, Commerce captured all the company’s general
     and administrative expenses in its calculations.
     Whether or not the court agrees with that determina-
     tion, it is reasonable and supported by substantial ev-
     idence; the court has no basis upon which to remand
     and require Commerce to recalculate LG Chem’s gen-
     eral and administrative expenses on a division-specific
     basis merely because acetone accounted for one-half of
     one percent of the company’s sales.

                          Conclusion

        For the reasons explained above, the court denies
     LG Chem’s motion for judgment on the agency record
     and grants judgment on the agency record in favor of
     the government and the Coalition. See USCIT
     R. 56.2(b) (authorizing the court to enter judgment in
     favor of a party opposing a motion for judgment on the
     agency record, “notwithstanding the absence of a
     cross-motion”). A separate judgment will enter. See
     USCIT R. 58(a).

     Dated: August 13, 2021        /s/ M. Miller Baker
            New York, NY           M. Miller Baker, Judge
